DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-18 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest wherein the optical axis, in the first configuration of the ophthalmic imaging device, has a fixed position and orientation relative to the viewer assembly, and wherein the interface surface, in the first configuration of the ophthalmic imaging device, accommodates repositioning, during each of the respective imaging session and by the respective user, of the first eye of the user in a direction transverse to the optical axis onto the optical axis. 
Regarding claim 25, the prior art fails to teach or reasonably suggest an ophthalmic imaging device, comprising: a viewer assembly coupled with the housing assembly, wherein the viewer assembly comprises an interface surface shaped for engagement with each of a plurality of different user’s head in each of a plurality of heads positons to accommodate repositioning of user’s eye in a direction transverse to the optical axis onto the optical axis. 
See also pages 10-13 of applicant’s Remarks filed on 01/14/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872